Citation Nr: 9935359	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-38 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 7, 
1994, for the award of service connection and the assignment 
of a 100 percent disability rating for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

The Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied service 
connection for osteoarthritis and rheumatoid arthritis in an 
April 1970 rating decision.  The veteran was informed of this 
adverse determination by VA letter dated April 16, 1970.  He 
did not initiate an appeal, and the decision became final.

On December 7, 1994, the RO received the veteran's petition 
to reopen his claim for service connection for arthritis.  
The RO subsequently determined that new and material evidence 
had not been received to reopen the claim in a September 1995 
rating decision.  The veteran was also found to be 
incompetent for VA purposes as of September 22, 1995.  The 
appellant, the veteran's spouse, was thereafter designated as 
the legal guardian for VA purposes.  

In June 1996, the veteran's representative filed a notice of 
disagreement on his behalf.  A statement of the case was 
issued in August 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the September 1996 rating decision of the 
Nashville VARO, which reconsidered the issue and granted 
service connection for rheumatoid arthritis, assigning a 100 
percent disability rating from December 7, 1994.  The 
appellant filed a timely notice of disagreement as to the 
effective date assigned, and was issued a supplemental 
statement of the case in July 1997.  The RO received her 
substantive appeal in August 1997.




REMAND

In reviewing the record, the Board notes that the appellant 
contends, in essence, that the service connection and a 100 
percent rating for rheumatoid arthritis should be granted 
back to the 'original' date of claim.  The accredited 
representative has advanced contentions to the effect that 
there was clear and unmistakable error (CUE) within the 
meaning of 38 C.F.R. § 3.105(a) (1999) in the April 1970 
rating decision which initially denied service connection for 
arthritis.  Inasmuch as the claim of CUE is inextricably 
intertwined with the earlier effective date issue currently 
on appeal, it would be premature and prejudicial for the 
Board to consider the issue relating to an earlier effective 
date at this time.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that all issues 
"inextricably intertwined" with the issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
issue of CUE with respect to the decision of April 1970 is 
"inextricably intertwined" with the issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should adjudicate the claim of 
CUE in the April 1970 rating decision, 
which failed to grant service connection 
for rheumatoid arthritis and 
osteoarthritis.

2.  If the CUE claim is denied, the RO 
should provide the appellant with notice 
of her appellate rights.  Following 
receipt of a timely notice of 
disagreement, the RO should furnish the 
appellant and the accredited 
representative with a statement of the 
case containing the pertinent law and 
regulations and clearly setting forth the 
reasons for the decision.  If the 
appellant thereafter files a timely 
substantive appeal concerning the CUE 
issue, the RO should then certify the 
issue for appellate consideration.  If 
the appellant does not complete a timely 
appeal regarding the CUE issue, the RO 
should return the case to the Board for 
further appellate consideration of the 
claim of entitlement to an effective date 
earlier than December 7, 1994, for the 
award of service connection and the 
assignment of 100 percent disability 
evaluation for rheumatoid arthritis, if 
otherwise in order.

3.  If the CUE claim is granted, the RO 
should then re-adjudicate the claim of 
entitlement to an effective date earlier 
than December 7, 1994, for the award of 
service connection and the assignment of 
100 percent disability evaluation for 
rheumatoid arthritis.  If the 
determination remains adverse to the 
appellant in any way, she and the 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The appellant and the representative 
should then be afforded the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record. No action is required of the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

